      8:20-cv-00215-SMB Doc # 14 Filed: 03/05/21 Page 1 of 1 - Page ID # 72




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA



UNITED STATES OF AMERICA ex rel.            )
ALAN UDEN and ALAN UDEN individually, )
                                            )
                      Plaintiff-Relator,    )
                                            )                    NO. 8:20CV215
         v.                                 )
                                            )                          ORDER
CommonSpirit Health f/k/a Catholic Health   )
Initiatives, CHI Nebraska d/b/a CHI Health, )
and The Physician Network,                  )
                                            )
                      Defendants.           )


       Upon consideration of the qui tam Relator’s Notice of Voluntary Dismissal (Filing No. 13),
and the United States’ consent (Filing No. 11), pursuant to the False Claims Act, 31 U.S.C. §
3730(b)(1), and good cause having been shown,

       IT IS ORDERED that the Relator’s Complaint is dismissed in its entirety. The claims on
behalf of the United States of America pursuant to 31 U.S.C. § 3729(a)(1)(A)–(B), (G) are
dismissed with prejudice as to Relator and without prejudice as to the United States. Plaintiff-
Relator claims of retaliation pursuant to 31 U.S.C. § 3730(h) and Iowa Code Chs. 730.1, 730.2 are
dismissed without prejudice pursuant to Fed. R. Civ. P. 41(a)(1)(B).

       Dated this 5th day of March, 2021.
                                                    BY THE COURT:

                                                    s/ Susan M. Bazis
                                                    United States Magistrate Judge
